DOCUMENTS UNDER SEAL
                        Case 5:11-cr-00683-BLF Document 97 Filed 06/15/21 Page 1 13
                                                              TOTAL TIME (m ins):
                                                                                  of mins.
                                                                                     1
M AGISTRATE JUDGE                                 DEPUTY CLERK                                   R(&25'(',1=220
M INUTE ORDER                                   Ivy Lerma Garcia                                 1:15-1:28
MAGISTRATE JUDGE                                  DATE                                           NEW CASE            CASE NUMBER6
                                                                                                                     &5%/)
DONNA M. RYU                                     6/15/21                                                             &5(-'
                                                             APPEARANCES
DEFENDANT                                         AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                               PD.       RET.
CHRISTOPHER DOYON (by Video)                               YES   P                      (Prov. Apptd. 4/4/19)
                                                                      Jay Rorty (prov. apptd.)                               APPT.
U.S. ATTORNEY                                     INTERPRETER                                FIN. AFFT                    COUNSEL APPT'D
Susan Knight                                                                             127 SUBMITTED

PROBATION OFFICER                PRETRIAL SERVICES OFFICER                      DEF ELIGIBLE FOR                   PARTIAL PAYMENT
                                  Jay Christian                                 APPT'D COUNSEL                     OF CJA FEES
                             PROCEEDINGS SCHEDULED TO OCCUR%<=2209,'(2&21)(5(1&(
        INITIAL APPEAR             PRELIM HRG      MOTION            JUGM'T & SENTG                                            STATUS
                                                                                                                                TRIAL SET
        I.D. COUNSEL                  ARRAIGNMENT                  BOND HEARING                 IA REV PROB. or                 OTHER
                                 ,1&5(-'                                             or S/R
                                 +(/'PLQ
     67$7865(                       ID / REMOV HRG               CHANGE PLEA                  PROB. REVOC.                    ATTY APPT
'(7(17,21+(/'PLQV                                                                                                         HEARING
                                                             INITIAL APPEARANCE                                                 +(/'PLQV
         ADVISED                      ADVISED                     NAME AS CHARGED                   TRUE NAME:
         OF RIGHTS                    OF CHARGES                  IS TRUE NAME
                                  ,1&5(-'            ARRAIGNM ENT
        ARRAIGNED ON                   ARRAIGNED ON                   READING W AIVED                   W AIVER OF INDICTMENT FILED
        INFORMATION                    INDICTMENT                     SUBSTANCE
                                                                RELEASE
       RELEASED              ISSUED                         AMT OF SECURITY             SPECIAL NOTES                     PASSPORT
       ON O/R                APPEARANCE BOND               $                                                             SURRENDERED
                                                                                                                          DATE:
 PROPERTY TO BE POSTED                                 CORPORATE SECURITY                             REAL PROPERTY:
     CASH    $


       MOTION            PRETRIAL                     DETAINED           RELEASED            DETENTION HEARING                   REMANDED
       FOR               SERVICES                                                            AND FORMAL FINDINGS                 TO CUSTODY
       DETENTION         REPORT                                                              W AIVED
 ORDER REMOVED TO THE DISTRICT OF
                                                                     PLEA
    CONSENT                        NOT GUILTY 3/($                  GUILTY                        GUILTY TO COUNTS:
    ENTERED                     (17(5(',1&5(-'
    PRESENTENCE                      CHANGE OF PLEA                 PLEA AGREEMENT                OTHER:
    REPORT ORDERED                                                  FILED
                                                                CONTINUANCE
 TO: ,1&5%/)                ATTY APPT                    BOND                        STATUS RE:                    STATUS
7/20/21                               HEARING                      HEARING                     CONSENT                       TRIAL SET

 AT:                                  SUBMIT FINAN.                 67$7865(                CHANGE OF                     OTHER
                                      AFFIDAVIT                     35(/,0+5*              PLEA
9:00 a.m.                                                           $55$,*10(17
                                                                    BBBBBBBBBBBBB
BEFORE HON.                           DETENTION                     $55$,*1MENT                 MOTIONS                      JUDGMENT &
                                      HEARING                                                                                SENTENCING
 B. L. FREEMAN
        TIME WAIVED                 TIME EXCLUDABLE      IDENTITY /                          PRETRIAL                      PROB/SUP REV.
                                      UNDER 18 § USC      REMOVAL                             CONFERENCE                    HEARING
                                      3161)520   HEARING
                                      72
                                                   ADDITIONAL PROCEEDINGS
Deft. waived his personal appear. & consented to proceed by video conf. All parties appeared by Zoom video conf. Deft's prev.
Counsel named Jason Leiderman will not be able to continue to represent the Deft. as his retained Counsel. Court ordered
that CJA Counsel Jay Rorty shld. submit the Deft's Fin. Affid. to Judge Ryu's Clerk as soon as it is completed. On 6/14/21, Govt's Counsel
HILOHGD1RWLFHRI5HO&DVH1RKUJGDWHKDVEHHQVHWEHI-XGJH'DYLODLQ&5(-'SHQGLQJUXOLQJRI-XGJH)UHHPDQRQWKHUHOFDVHLVVXH
*RYW V&RXQVHOVKDOOSURYLGHWKH'HIW V&RXQVHOZLWKWKHGLVFRYHU\ZLWKLQDZNDZN DKDOIIURPQRZ3DUWLHVWRVXEPLWD6WLS 2UGHUUHH[FOXVLRQ
RIWLPHIURPWKH67$FF7LIIDQ\$GULDQD3UHW6YFV
